Citation Nr: 0509588	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  99-18 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from January 1999 and 
June 1999 RO rating decisions.  The January 1999 RO decision 
granted service connection and a 10 percent rating for PTSD, 
effective May 21, 1997.  The June 1999 RO decision, in 
pertinent part, assigned a higher 30 percent rating for the 
veteran's PTSD, effective March 1, 1999.  A temporary total 
hospitalization rating was also assigned at that time.  A 
November 1999 RO decision assigned an earlier effective date 
of August 12, 1998, for the 30 percent rating for PTSD.  
March 2000 and May 2000 RO decision assigned additional 
temporary total hospitalization rating.  

In a February 2001 decision, the Board granted an earlier 
effective date of May 21, 1997, for the 30 percent rating for 
the veteran's service-connected PTSD.  The Board also 
determined that the veteran had filed a notice of 
disagreement as to the January 1999 RO decision, noted above, 
and that, therefore, his original claim for a higher rating 
for PTSD had remained open.   The Board remanded such issue 
for further development.  

A May 2001 RO decision implemented the Board decision and 
assigned an earlier effective date of May 21, 1997, for the 
30 percent rating for PTSD (excluding periods of temporary 
total hospitalization ratings).  A July 2001 RO decision 
assigned a higher rating of 50 percent for the veteran's 
PTSD, effective July 24, 1998 (excluding periods of temporary 
total hospitalization ratings).  September 2004 and December 
2004 RO decisions assigned additional temporary total 
hospitalization ratings.  The veteran appeals for a higher 
rating for his service-connected PTSD.  

The Board notes that the veteran also appealed the RO denial 
of a total disability rating based on individual 
unemployability (TDIU rating).  However, in view of the 
present Board decision granting a total schedular rating for 
PTSD, the question of a TDIU rating is moot and will not be 
addressed.  


FINDING OF FACT

Since the effective date of service connection on May 21, 
1997, the veteran's PTSD has been productive of total 
occupational and social impairment.  

CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met 
continuously since service connection for such disorder 
became effective on May 21, 1997.  38 U.S.C.A. § 1155 (West 
2002); 37 C.F.R § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affected the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: impairment of thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The RO has assigned a 30 percent rating for PTSD, effective 
May 21, 1997 (the effective date of service connection) and a 
50 percent rating (subject to temporary hospitalization 
ratings), effective July 24, 1998 (the date of a VA treatment 
entry).  The temporary hospitalization ratings, while not at 
issue before the Board at this time, only support the 
veteran's claim.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95.

The evidence shows that throughout the time since service 
connection for PTSD has been effective, the veteran has not 
been employed full time.  He receives Supplemental Security 
Income (SSI).  The veteran has had numerous hospitalizations 
for psychiatric treatment, mostly for his service-connected 
PTSD.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, while a Social Security Administration (SSA) 
decision is not controlling for purposes of VA adjudications, 
the decision is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

An August 1997 VA psychiatric examination report noted that 
the veteran's last full-time employment was in 1992.  The 
diagnosis was PTSD, chronic moderate.  The examiner noted 
that the veteran was unemployed and assigned a GAF score of 
60, suggesting moderate symptoms.  The examiner commented 
that the veteran had moderate social and occupational 
impairment.  The veteran continued to receive treatment for 
PTSD.  A February 1999 VA hospital discharge summary related 
a diagnosis of PTSD and a GAF score of 48, suggesting serious 
symptoms.  In a May 1999 income net worth and employment 
statement, the veteran reported that he had last worked full-
time in 1992 and that he had only worked approximately 20 
months since that time as a self employed carpenter.  

A subsequent May 1999 VA psychiatric examination report 
related a diagnosis of PTSD, chronic, with depression and a 
GAF score of 50, also suggestive of serious symptoms.  A 
November 1999 statement from a VA readjustment counselor 
noted that the veteran had severe difficulties in 
establishing and maintaining substantial work.  A July 2001 
VA psychiatric examination report related diagnoses of PTSD, 
chronic, no personality disorder, and a GAF score of 50.  A 
July 2001 VA treatment entry, signed by VA physician, 
included a notation that in his opinion, but not necessarily 
the VA opinion, the veteran was unemployable.  VA treatment 
entries dated from 2000 to 2002 showed diagnoses of PTSD and 
included GAF scores of 50 and several GAF scores of 41.  

A December 2002 VA examination report noted diagnoses of 
alcohol and drug abuse history, severe, and a personality 
disorder, not otherwise specified, with passive, aggressive, 
and dependent entitlement features.  The examiner assigned a 
GAF score of 55.  In a March 2003 statement a VA readjustment 
counseling therapist reported that he did not believe the 
veteran was capable of performing any type of substantially 
gainful employment at an expected level of capacity.  

The most recent VA psychiatric examination was in August 
2003.  At that time, it was noted that the veteran was 
divorced and single; that he lived alone in a travel trailer; 
that he had not any recent serious relationships, though he 
did date occasionally; and that his last full time job was in 
1992 as a truck driver.  The veteran stated that from 1992 to 
2002, he had made enough to get by and that he had quit a 
part-time job working weekends in 2002 because he was unable 
to tolerate working.  The diagnoses included PTSD, chronic, 
and alcohol dependence, sustained partial remission.  The GAF 
score was 50.  Subsequent VA treatment records dated as 
recently as February 2005, show GAF scores as low as 41 and 
43 and include references to the veteran being unemployable.  
For example, a February 2005 VA treatment report noted that 
the veteran's PTSD symptoms of isolation, depression, and 
anxiety, made it impossible for him to hold a job.  The 
diagnosis was PTSD and a GAF score of 41 was assigned.  Such 
facts only provide positive evidence in support of the 
veteran's claim.

The Board observes that GAF scores as low as 41, 43, and 50 
are within the range to reflect serious disability from 
service-connected PTSD and an inability to hold a job.  The 
veteran has been assigned GAF scores in that range since at 
least 1999.  Additionally, the veteran has clearly not worked 
full-time since 1992 and any subsequent work has apparently 
been intermittent and part-time, at best.  Over the years, 
several VA physicians and counselors have indicated that the 
veteran is unemployable.  Additionally, as noted above, the 
veteran has been hospitalized on numerous occasions for his 
PTSD, support a finding that he can not work due to his PTSD.   

The issue of the effective date of an award of 100 percent is 
not before the Board at this time.  However, in viewing all 
the evidence, the Board finds that, continuously since the 
effective date of service connection for PTSD on May 21, 
1997, there is a reasonable basis for finding that the 
symptoms of such disorder have been productive of total 
occupational and social impairment and support a 100 percent 
rating. 

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  The issue of staged ratings is 
not indicated in the present case as the Board finds that the 
veteran's PTSD is at 100 percent continuously since May 21, 
1997, when service connection became effective.  The Board 
has considered the benefit-of-the-doubt rule in making the 
current decision.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a January 2000 
statement of the case, a May 2001 letter, a November 2002 
letter, a May 2003 supplemental statement of the case, an 
August 2003 supplemental statement of the case, a January 
2005 supplemental statement of the case, and at the February 
2005 Board hearing, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
higher rating for PTSD.  The discussions in the rating 
decisions, the statement of the case, the supplemental 
statements of the case, and the Board hearing held in 
February 2005, have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

A higher rating of 100 percent is granted for PTSD, 
continuously since the effective date of service connection 
on May 21, 1997.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


